DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-13, 15-22 are pending.
Claims 1-7, 10-12, 15-22 are under examination on the merits.
Claims 1-4 are amended.
Claims 9 and 14 are newly canceled.
Claims 15-22 are newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection set forth in the previous action over copending application 17262828 is withdrawn in view of the approved terminal disclaimer now on file.
The rejection over copending application No. 17262731 is amended to reflect applicant’s amendment: Claims 1-4, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11 of copending Application No. 17/262,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Instant claim 1 and copending claim 1 describe the same reaction mixture, and copending claim 10 describes the presence of an antioxidant that is also in instant claim 1. While the copending claim 1 structure is broader than those of instant claims 2-4 it still renders obvious those claims. 
Instant claims 15 and copending claim 11 describe phenolic antioxidants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 10, 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement regarding the valancy of X, Y, and Z is withdrawn in view of applicant’s amendment deleting the structure for claim 1 and amending the claim language for claim 3. 

The rejection of claims 1-6, 10 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for failing to describe 1,3-cyclopentanedione is withdrawn in view of applicant’s amendment deleting the 1,3-cyclopentanedione phrase in claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-6, 10, 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention in the previous action is repeated and amended- now claims 3, 4, 10, 11, 15-22 are rejected under the same premise. Specifically,
Claim 3 recites the option of “one or more of R2-X-R3, R4-Y-R5, R6-Z-R7 is a carbonyl group” but later define the R groups such that each is a separate atom/moiety, i.e. not that the connectivity may be solely C=O. If the connectivity is R2-X-R3, what happened to one of the R groups in a carbonyl group C=O? Which R is the O and which R simply disappeared? The structure and the Markush definition of the R groups does not allow for them to disappear when X, Y, and/or Z are present. 
Furthermore, now the phrasing and indentation of “and one or more of R2-X-R3, R4-Y-R5, R6-Z-R7 is a carbonyl group” is confusing because it may be interpreted that when all of X, Y and Z are carbon then a further carbonyl group must be present. Or, is the carbonyl an option if all of X, Y, and Z are carbon?
Furthermore, how can one of the above-recited carbonyls be present AND R1-R7 “are independently…” several options which do not include oxygen?
Claims 4, 10, 11, 15-22 depend on claim 3 and do not remedy this deficiency. 
Claim 4 is further rejected for the repeated confusing carbonyl language for the three reasons set forth above for claim 3.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites specific 1,3-diketones, several of which do not have the structure that claim 3’s depicted structure demands. For example, in claim 12, take 6-methyl-pyran-2, 4-dione and s-indacine-1, 3, 5, 7 (2H, 6H)tetraone: 

    PNG
    media_image1.png
    167
    126
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    186
    196
    media_image2.png
    Greyscale

For 6-methyl-pyran-2, 4-dione and other related claimed structures in claim 12, there is no recitation in claim 3 that the connectivity between X, Y, and Z may be a double bond. 
For s-indacine-1, 3, 5, 7 (2H, 6H)-tetraone in claim 3 there is no mention that the R groups may be connected to each other to form a cyclic aromatic group which also has ketone groups on it. 
These are merely examples of how compounds in claim 12 do not fall under the structure of claim 3. Applicant is advised to compare all compounds in claim 12 to claim 3’s structure to ensure that all compounds comply with claim 3’s structure. Otherwise, this rejection will be maintained. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of applicant’s amendment to claim 1, upon which claim 7 depends, which broadens claim 1’s diketone scope.

Claim Rejections - 35 USC § 102/103
The rejection of claims in the previous action under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman is withdrawn in view of applicant’s amendment describing the presence of an antioxidant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10-12, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman in further view of “Polyurethane fundamentals” by Ashida.
Meier describes weak Bronsted acid derivatives in polyurethane foams.
Regarding claims 1-4, Meier describes a method for producing a polyurethane foam by reacting (i.e. mixing, reacting and curing) a polyisocyanate, a polyol (reads on isocyanate-reactive material), a blowing agent, a surfactant and a catalyst as well as a cell opening agent (reads on cyclic 1,3 diketone) (col 2 ln 32-38; see also col 7 ln 58-65). Specifically, the polyisocyanate is aromatic (col 6 ln 55-65; Table 1), and the polyol has an average functionality (hydroxyl groups) of 2.0-3.5 and a weight of 1000-7000 (col 6 ln 6-10). See also Table 1 which describes Arcol E-519 which according to Nodelman has a functionality of 3 and an equivalent weight of (1000*56.1/25.4) 2208.7 (Nodelman col 5 ln 4-8). 
Meier describes the cell opening agent as preferably β-diketones of the formulas (col 3 ln 60-col 4 ln 10):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Meier describes several specific diketones such as 5, 5,-dimethyl-1,3-cyclohexanedione (col 4 ln 24-25) among others which specifically meet the instant claims (see col 4 ln 17-32). 
Meier describes the presence of other additives (col 7 ln 54-58) but is silent as to specifically antioxidants. 
Ashida describes the fundamentals of polyurethane foam formulations.
Ashida describes adding antioxidants to polyurethane foams (p.46-47, section 3.3.9, p.14 section 3.3). Ashida states that antioxidants are essential for producing a low density foam (p.46 antepenultimate paragraph).  Thus it would be obvious to one of ordinary skill to add antioxidant(s) according to Ashida where Meier more generally describes additives in order to produce low density foams. 

Regarding claims 5 and 10, Meier’s polyol has an average functionality (hydroxyl groups) of 2.0-3.5 and a weight of 1000-7000 (col 6 ln 6-10). See also Table 1 which describes Arcol E-519 which according to Nodelman has a functionality of 3 and an equivalent weight of (1000*56.1/25.4) 2208.7 (Nodelman col 5 ln 4-8).

Regarding claims 6 and 11, Meier describes MDIs including specifically Desmodur 3230 (Example 2, Table IV) and others which read on the instant MDIs (see col 6 ln 56-65).
 
Regarding claims 7 and 12, Meier does not explicitly cite each cyclic diketone encompassed by these structures:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


However, for example, she does explicitly state that the Rs may be C1-C20 alkyl (col 4 ln 12) which includes the instantly claimed 1, 1-dimethyl-cyclopentan-2,4-dione thru 1,1-diethylcyclohexan-3,5-dione. These are obvious to one of ordinary skill given Meier’s disclosure of C1-C20 R groups.

Regarding claim 15, Ashida describes phenolic, aminic, thiosynergist (thioether) and phosphite antioxidants (p.46 final paragraph).

Regarding claim 16, Ashida describes phenolic, aminic, thiosynergist (thioether) and phosphite antioxidants (p.46 final paragraph). First and foremost, it is obvious to combine ingredients for the same purpose: It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Second, Ashida specifically points out a synergistic combination of phenolic with aminic antioxidants (p.47 paragraph 2). This may also be motivation to one of ordinary skill to use this combination. 

Regarding claim 17, Ashida describes phenolic, aminic, thiosynergist (thioether) and phosphite antioxidants (p.46 final paragraph). It is obvious to combine ingredients for the same purpose: It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus it is obvious to one of ordinary skill to combine- for example- phenolic, phosphite and aminic antioxidants given Ashida’s disclosure. It is further noted that Ashida specifically points out a synergistic combination of phenolic with aminic antioxidants (p.47 paragraph 2) and one of ordinary skill would merely have to combine one other antioxidant recited by Ashida, phosphite, in order to arrive at the instant claim.
 
Regarding claim 18, 20, 21 Meier recites 0.001-2.5 pphpp (parts per hundred parts of polyol; col 2 ln 48-51). Although parts per hundred parts polyol is a different measure than the total weight of the reaction mixture that is claimed, the total foam formulation (col 7 ln 38-50) demonstrates that the high amount of polyol means that Meier’s recited amount overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Meier describes values overlapping with the claimed ranges.

Regarding claim 19, although Ashida is silent as to the amount of antioxidant to add, some amount must be added. Meier describes adding other additives in the range of 0.5-8 parts (col 7 ln 38-50) in a formulation which overlaps with the claimed “total weight of the reaction mixture”. Thus it would be obvious to one of ordinary skill to add antioxidant in an amount which overlaps with the claimed range. 

Claims 1-7, 10-12, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6136876 by Meier et al as evidenced by US 5847014 by Nodelman in further view of “Antioxidant Systems for Stabilization of Flexible Polyurethane Slabstock Foams” by Clauss et al. 
Meier is described above.
Regarding claims 1-4, Meier describes a method for producing a polyurethane foam by reacting (i.e. mixing, reacting and curing) a polyisocyanate, a polyol (reads on isocyanate-reactive material), a blowing agent, a surfactant and a catalyst as well as a cell opening agent (reads on cyclic 1,3 diketone) (col 2 ln 32-38; see also col 7 ln 58-65). Specifically, the polyisocyanate is aromatic (col 6 ln 55-65; Table 1), and the polyol has an average functionality (hydroxyl groups) of 2.0-3.5 and a weight of 1000-7000 (col 6 ln 6-10). See also Table 1 which describes Arcol E-519 which according to Nodelman has a functionality of 3 and an equivalent weight of (1000*56.1/25.4) 2208.7 (Nodelman col 5 ln 4-8). 
Meier describes the cell opening agent as preferably β-diketones of the formulas (col 3 ln 60-col 4 ln 10):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Meier describes several specific diketones such as 5, 5,-dimethyl-1,3-cyclohexanedione (col 4 ln 24-25) among others which specifically meet the instant claims (see col 4 ln 17-32). 
Meier describes the presence of other additives (col 7 ln 54-58) but is silent as to specifically antioxidants. 
Clauss describes specific antioxidants for polyurethane foams. 
Clauss states that antioxidants are added to polyurethane foam formulations to protect polyether polyols (which Meier describes in col 6 ln 12-24) from oxidation during manufacture, transportation and storage and to prevent discoloration during foaming (Clauss p.460 penultimate paragraph). Thus it would be obvious to one of ordinary skill to add the antioxidants according to Clauss to Meier’s reaction mixture formulations to protect polyether polyols from oxidation during manufacture, transportation and storage and to prevent discoloration during foaming. 

Regarding claims 5 and 10, Meier’s polyol has an average functionality (hydroxyl groups) of 2.0-3.5 and a weight of 1000-7000 (col 6 ln 6-10). See also Table 1 which describes Arcol E-519 which according to Nodelman has a functionality of 3 and an equivalent weight of (1000*56.1/25.4) 2208.7 (Nodelman col 5 ln 4-8).

Regarding claims 6 and 11, Meier describes MDIs including specifically Desmodur 3230 (Example 2, Table IV) and others which read on the instant MDIs (see col 6 ln 56-65).
 
Regarding claims 7 and 12, Meier does not explicitly cite each cyclic diketone encompassed by these structures:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


However, for example, she does explicitly state that the Rs may be C1-C20 alkyl (col 4 ln 12) which includes the instantly claimed 1, 1-dimethyl-cyclopentan-2,4-dione thru 1,1-diethylcyclohexan-3,5-dione. These are obvious to one of ordinary skill given Meier’s disclosure of C1-C20 R groups.

Regarding claim 15, Clauss describes phenolic, aminic, and phosphite antioxidants, and at least some phenolic antioxidants also read on sterically hindered ester (e.g. Irganox 1135) (p.461 Table 2). 

Regarding claim 16, Clauss describes blending Irganox 1135, a phenolic antioxidant, and Irganox 5057, an aminic antioxidant (p.461 paragraph 1).

Regarding claim 17, Clauss describes blending Irganox 1135, a phenolic antioxidant, and Irganox 5057, an aminic antioxidant (p.461 paragraph 1). Clauss separately describes phosphite antioxidant (p.461 Table 2).  It is obvious to combine ingredients for the same purpose: It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). So it is obvious to combine phenolic, aminic, and phosphite antioxidants given Clauss’s description.
Furthermore, there are specific phenolic, aminic, and phosphite antioxidants which have excellent solubility in polyol (p.461 Table 2) which is further motivation to choose these.

Regarding claim 18, 20, 21 Meier recites 0.001-2.5 pphpp (parts per hundred parts of polyol; col 2 ln 48-51). Although parts per hundred parts of polyol is a different measure than the total weight of the reaction mixture that is claimed, the total foam formulation (col 7 ln 38-50) demonstrates that the high amount of polyol means that Meier’s recited amount overlaps with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Meier describes values overlapping with the claimed ranges.

Regarding claim 19, Clauss describes for example between 0.2-0.5% antioxidant (Fig. 3-8). This falls within the claimed range.

Regarding claim 22, Clauss describes for example Irganox 1135, which has the structure below- a sterically hindered benzene propionic acid ester:


    PNG
    media_image5.png
    150
    275
    media_image5.png
    Greyscale


Clauss states that this has excellent solubility in polyol and that it may be blended as one component with an amine antioxidant (p.461 Table 2 and first paragraph). Thus it is obvious to one of ordinary skill to choose Irganox 1135 in order to achieve excellent solubility in polyol. 

Response to Arguments
Applicant’s argument p.13 of Remarks has been considered but is not persuasive. Applicant states that superior and unexpected results can rebut a prima facie case of obviousness, and that the instant combination of 1,3-diketone with antioxidant unexpectedly reduces volatile aldehydes in polyurethane foams. This is not found convincing. Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant' s showing of allegedly unexpected results does not satisfy these requirements.  First, it is known that antioxidants reduce oxidation of polyols and that aldehydes are a product of polyol oxidation (Clauss p.460 penultimate paragraph; p.462 Scheme 1 bottom left structure is an aldehyde). Thus it is not an unexpected result that antioxidants reduce aldehyde formation from polyols. 
It is also known that 1,3 diketones reduce and/or eliminate the emissions of aldehydes from polyurethane foams. See WO 2016201615 (or equivalent US 20180171064), abstract. In US 20180171064 see also paragraph 65 (“five or six-membered ring” reading on instant cyclic 1, 3 diketones). 
Second, applicant has broadened claim 1 to include all cyclic 1,3-diketones in existence. If indeed it is a surprising result that the six 1,3-diketones applicants tested reduce aldehyde formation (instant specification p.19-21, also Table 4), this result cannot be extended to all cyclic 1,3-diketones ever. From applicant’s disclosure the mere presence of a 1,3-diketone group on any cyclic molecule is not known to reduce aldehyde emissions. 
Third it must be highlighted that applicant’s chemical structure in claim 3 has many 112 issues, outlined above, which need to be resolved before a clear understanding of applicant’s claims may be presumed. 

Applicant states p.14 paragraph 1-2 that Ashida teaches away from reducing aldehydes. Ashida is a long chapter entitled “Fundamentals” of polyurethane foams. Applicant cites an entirely different section of Ashida for mention of an aldehyde. The cited section covers catalysts instead of antioxidants. The mention therein of aldehyde is in reference to a specific co-catalyst with triethylene diamine for cyclotrimerization of polyisocyanate (p.40 Table 3.23). It certainly is not, as applicant attests, proof that Ashida teaches away from reducing the aldehydes which result from polyol degradation. Indeed Ashida indicates the importance of protecting foam from degradation (“scorching”) from the “high exotherm of the water-isocyanate reaction” with antioxidants (p.46 section 3.3.9 first and second paragraph). As described above, aldehydes are a known product of polyol degradation (Clauss p.460 penultimate paragraph; p.462 Scheme 1 bottom left structure is an aldehyde). Thus Ashida’s teaching of the “essential” use of an antioxidant to prevent scorching is entirely consistent with reducing aldehydes in polyurethane foam.

Applicant’s argument p.14 final paragraph has been considered but is not persuasive. Applicant states that claim 22 describes a specific antioxidant. This is not found convincing because this newly claimed antioxidant is a well-known antioxidant for polyurethane foams as set forth in rejection over Clauss, above. Proper motivation to use this antioxidant is set forth in rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766